DAUKSCH, Judge.
This is an appeal from an order adjudging appellant guilty of indirect criminal contempt.
As in White v. Buck, 505 So.2d 36 (Fla. 5th DCA 1987), we set aside the judgment because the order fails to follow Florida Rule of Criminal Procedure 3.840(a)(6). The rule requires that there be included in the judgment of guilty a recital of the facts constituting the contempt of which the defendant has been found and adjudicated guilty. This serves to “advise the accused and to permit meaningful appellate review.” White v. Buck, 505 So.2d at 37.
The judgment and sentence are set aside and this cause remanded for entry of a proper judgment.
VACATED and REMANDED.
COBB and PETERSON, JJ., concur.